UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-49933 Pollex,Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 95-4886472 (I.R.S. Employer Identification No.) 2005 De La Cruz Blvd. Suite 235 Santa Clara, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (408) 350-7340 (Former name, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yes □ No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 14, 2012, there were 5,121,688 shares of common stock, par value $0.001, issued and outstanding. 1 Table of Contents POLLEX, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page ITEM 1 Financial Statements 3 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 14 ITEM 4 Controls and Procedures 14 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 15 ITEM 1A Risk Factors 15 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 ITEM 3 Defaults Upon Senior Securities 15 ITEM 4 Mine Safety Disclosures 15 ITEM 5 Other Information 15 ITEM 6 Exhibits 15 2 Table of Contents PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”). These statements are based on management’s beliefs and assumptions, and on information currently available to management. Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition or Plan of Operation.” Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider” or similar expressions are used. Forward-looking statements are not guarantees of future performance. They involve risks, uncertainties and assumptions. Our future results and shareholder values may differ materially from those expressed in these forward-looking statements. Readers are cautioned not to put undue reliance on any forward-looking statements. 3 Table of Contents ITEM 1 Financial Statements POLLEX, INC. BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable - Total current assets Property and equipment, net of accumulated depreciation of $6,728 and $4,982, respectively License agreements, net of accumulated amortization of $8,648 and $2,188, respectively OTHER ASSETS: Prepaid royalties Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accrued expenses and accounts payable $ $ Amounts due to affiliate under service agreement Advances from affiliate Loans payable Total Current Liabilities Stockholders' Deficit Common stock, authorized 300,000,000 shares; par value $0.001; 5,121,688 issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes to financial statements. 4 Table of Contents POLLEX, INC. STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the six months ended June 30, June 30, REVENUES $ COSTS ANDEXPENSES Cost of goods sold - Selling, general and administrative Related party service agreement Impairment of license agreements - - - Depreciation and amortization Total Costs and Expenses OPERATING LOSS ) OTHER INCOME (EXPENSE) Gain on license termination - - - Interest expense ) Total Other Expense ) LOSS BEFORE INCOME TAXES ) PROVISION FOR INCOME TAXES - NET LOSS $ ) $ ) $ ) $ ) NET LOSS PER COMMON SHARE (Basic and diluted) $ ) $ ) $ ) $ ) WEIGHTED AVERAGE SHARES OUTSTANDING See accompanying notes to financial statements. 5 Table of Contents POLLEX, INC. STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, CASH FLOWS FROM OPERATING ACTIVITIES : Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Gain on license termination ) - Depreciation and amortization Impairment of license agreements - Changes in assets and liabilities: Increase in accounts receivable ) - Decrease in receivable from affiliate - Increase in accrued expenses and accounts payable Increase in amounts due affiliate under service agreement - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment - ) Proceeds from termination of license agreement - Acquisition of license agreements ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Advance from affiliate - Loan proceeds Repayment of loan ) ) Repayment of amount due to affiliate - ) Net cash provided by financing activities Net increase in cash CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ SUPPLEMENTAL CASH FLOW DISCLOSURES Cash paid for interest $
